Robinson, C. J.
— In April, 1890,' tbe plaintiffs leased to tbe defendant forty acres of land in Harrison county, for tbe year named. Tbe lease was in writing, and required tbe defendant to farm tbe land in a farmer-like manner, to plant tbe corn by tbe twentieth day of May, and to deliver to tbe plaintiffs, by tbe twenty-fifth day of November, 1890, sixteen bushels of corn for each acre of the leased premises. ■ Tbe defendant cultivated tbe land during that year, and delivered to plaintiffs about two hundred bushels of corn, in payment of tbe rent. This action was brought to recover tbe value of four hundred and eighty bushels-of corn, which the plaintiffs claim is due them by tbe provisions of tbe lease. The defendant, in bis answer, admits that be signed tbe lease on which this action is founded, but alleges that on or about the first day of June, 1890, severe storms injured the land, and. almost wholly destroyed the growing corn; that, shortly thereafter, the plaintiffs and the defendant canceled the written lease, and entered into an oral agreement, by the terms of which the defendant was to farm the land according to the best of his ability, and deliver to the plaintiffs *604> as rent one-half of all the corn which should be raised, on the land during that year; that he farmed the land as required by that agreement, and has delivered to the plaintiffs more than one-half of the corn which was produced.
The evidence tended to show that the land and crops were injured as alleged; that the defendant then informed the plaintiffs that there would not be enough corn raised to pay the rent, and that he would not farm the land unless a new arrangement were made; that he proposed to surrender the land to the plaintiffs, and obtain employment for himself by the month; that the .plaintiffs told him to farm the land, and they would accept one-half of the corn raised in full of all demands for rent; that he then replanted the corn, farmed the land during the remainder of the season, and delivered to the plaintiff about two hundred bushels of corn, retaining, only one hundred and fifty bushels as his share. The verdict and judgment were for the amount admitted to be due the plaintiffs, if they were entitled to recover anything.
The question we are 'required to determine is, whether the evidence was sufficient to sustain a verdict and judgment for the defendant. The appellees contend that, there was no consideration for the second agreement; that it required nothing of the defendant which he was not under obligations to do by the first lease; and that this case falls within the rule announced in Wheeler v. Baker, 59 Iowa, 86. In that case the defendant relied upon an alleged verbal agreement to reduce the monthly rent provided for by a written lease from twenty dollars to sixteen dollars sixty-six and two-third cents, and it was held that proof that the lessor voluntarily accepted the sum last named per month in full payment of the rent, and expressed herself satisfied therewith, was not proof that a new agreement had been made. No- attempt was made to *605prove a consideration for the alleged new agreement. In this case, however, the evidence was. ample to authorize the jury to find that a new agreement had been’made, and we only need to inquire whether it was supported by a sufficient consideration. It must be conceded that the second agreement did not impose upon defendant any new obligation excepting as to the amount of rent which was to be paid; that it was made in consequence of the unfavorable condition of the crop which had been planted; and that its only effect if valid, is to reduce the amount of rent which plaintiffs are entitled to receive. But there is more involved than a mere agreement to satisfy a debt upon recovering a part of its amount. For the obligation to deliver as rent a fixed number of bushels of corn there was substituted an agreement to deliver a specified share of the corn which should be raised, but it was not then known whether that share would be more or less than the number of bushels previously fixed, although it is probable that both parties believed it would be less. The new agreement provided for the payment of the same kind of rent as did the old one,but made the amount to be- paid depend upon the crop which should be raised. It is not necessary, in order to sustain that agreement, that it should appear that it would operate to the benefit or prejudice of either party. It related to a matter in regard to which the parties had a right to contract, and the consideration for it was sufficient to give it effect. We conclude that the court erred in directing a verdict for the plaintiffs. Reveesed.